Electronically Filed
                                                    Supreme Court
                                                    SCWC-29037
                                                    26-APR-2012
                                                    08:59 AM



                           SCWC-29037


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I




            DEL MONTE FRESH PRODUCE (HAWAII), INC.;

         EDWARD C. LITTLETON; STACIE SASAGAWA; TIM HO;

       DIXON SUZUKI; and DEL MONTE FRESH PRODUCE COMPANY,

               Petitioners/Appellants-Appellants,


                               vs.


          INTERNATIONAL LONGSHORE AND WAREHOUSE UNION,

                 LOCAL 142, AFL-CIO, (2006-074),

               Respondent/Union/Appellee-Appellee,


                               and


                 HAWAII LABOR RELATIONS BOARD,

                  Respondent/Appellee-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29037; CIV. NO. 07-1-0708)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

        (By: Recktenwald, C.J., Nakayama, and Acoba, JJ.,

       Circuit Judge Ahn, in place of Duffy, J., recused,

    and Circuit Judge Alm, in place of McKenna, J., recused)



          Petitioners/Appellants-Appellants Del Monte Fresh


Produce (Hawaii), Inc., Edward C. Littleton, Stacie Sasagawa, Tim


Ho, Dixon Suzuki, and Del Monte Fresh Produce Company’s


application for writ of certiorari filed on March 14, 2012, is


hereby accepted and will be scheduled for oral argument.    The

parties will be notified by the appellate clerk regarding


scheduling.


          DATED:   Honolulu, Hawai'i, April 26, 2012.

Christopher S. Yeh (Marr         /s/ Mark E. Recktenwald

Jones & Wang), for

petitioners/appellants­          /s/ Paula A. Nakayama

appellants on the

application and reply

                                 /s/ Simeon R. Acoba, Jr.

Herbert R. Takahashi,

Recbecca L. Covert,              /s/ Karen S.S. Ahn

Davina W. Lam (Takahashi

and Covert) for respondent/      /s/ Steven S. Alm

union/appellee-appellee

on the response





                                 2